DETAILED ACTION
The following Notice of Allowability is in reply to the After Final Response filed 12/20/2021 and the Advisory Action mailed 1/6/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan M. Weisberg (43,982) on January 31, 2022.

The application has been amended as follows based on the claim set submitted on 6/29/2021:

Claim 1.		A method for a communication device, the method comprising: 
obtaining a timing advance value, the timing advance value indicating a time period in which the communication device shall advance a first uplink subframe transmission to a network node; 
receiving a notification from the network node indicating whether the network node is employing partial transmission time intervals, TTIs, within a downlink subframe immediately preceding the first uplink subframe; 
first gap within the first uplink subframe, the first gap having a predefined duration, the location of the first gap occurring after the time period indicated in the timing advance value; 
determining the location of the first gap within the first uplink subframe based at least in part on the received notification and obtained information, the location of the first gap being in a first discrete-Fourier-transform spread-orthogonal frequency division multiplexing, DFTS-OFDM, symbol of the first uplink subframe, a location of a second gap being in a last DFTS-OFDM symbol of the first uplink subframe, the predefinedPage 3 of 15Reply Under 37 C.F.R. §1.116Attorney Docket No.: 1557-355PUS (P049793US02)U.S. Application No.: 16/088677 duration of the first gap and a predefined duration of the second gap being different; and 
performing the first uplink subframe transmission after the predefined duration of the first gap.

Claim 2.		The method of Claim 1, wherein a location of a third gap in a second uplink subframe is different than the location of the first gap in the first uplink subframe.  

Claim 3.		The method of Claim 1, further comprising performing a listen-before-talk, LBT, procedure one of during the predefined duration of the first gap and after the predefined duration of the first gap.

Claim 4.		The method of Claim 1, further comprising receiving, from the network node, a notification indicating at least one of the predefined duration of the first gap, the location of the first gap within the first uplink subframe, and whether the LBT procedure is to be performed.

first gap should be delayed by a timeframe equal to the time period in the timing advance value relative to a start of the first uplink subframe.

Claim 6.		The method of Claim 4, wherein the notificationPage 4 of 15Reply Under 37 C.F.R. §1.116Attorney Docket No.: 1557-355PUS (P049793US02) U.S. Application No.: 16/088677from the network node indicating at least one of the predefined duration of the first gap, the location of the first gap within the first uplink subframe, and whether the LBT procedure is to be performed is transmitted using a physical dedicated control channel, PDCCH, downlink control indicator, DCI.

Claim 7.		The method of Claim 4, wherein the notification from the network node indicating at least one of the predefined duration of the first gap, the location of the first gap within the first uplink subframe, and whether the LBT procedure is to be performed, is provided in an uplink grant.

Claim 8.		The method of Claim 1, further comprising receiving a notification from the network node indicating that the first gap occurs at one of the first DFTS-OFDM, symbol in the first uplink subframe.  

Claim 9.		The method of Claim 1, further comprising receiving a notification from the network node indicating the location of the first gap is one of fixed and variable.

Claim 10.	The method of Claim 1, further comprising: 
first gap in the first uplink subframe occurred after the timePage 5 of 15Reply Under 37 C.F.R. §1.116Attorney Docket No.: 1557-355PUS (P049793US02) U.S. Application No.: 16/088677period indicated in the timing advance value; 
establishing another gap at the start of the second uplink subframe; and 
implementing the other gap at the start of a second uplink subframe.  

Claim 11.	The method of Claim 1, further comprising: 
determining whether the downlink subframe is partial based on the received notification; and 
the determining the location of the first gap within the first uplink subframe including: 
if it is determined that the downlink subframe is partial: 
maintaining the location of the first gap within the first uplink subframe; and 
if it is determined that the downlink subframe is not partial: 
moving the location of the first gap based on the time period in the timing advance value.

Claim 12 is canceled.

Claim 13.	The method of Claim [[12]] 1, wherein implementing the location of the second gap in the last DFTS-OFDM symbol of the first uplink subframe is based on a type of listen-before-talk, LBT, procedure indicated for the communication device in a second uplink subframe.

Claim 14.	A communication device configured to manage uplink transmissions, the communication device comprising: 
a communication interface; and 

obtain a timing advance value, the timing advance value indicating a time period in which the communication device shall advance a first uplink subframe transmission to a network node; 
receive a notification from the network node indicating whether the network node is employing partial transmission time intervals, TTIs, within a downlink subframe immediately preceding the first uplink subframe; 
obtain information about a location of a first gap within the first uplink subframe, the first gap having a predefined duration, the location of the first gap occurring after the time period indicated in the timing advance value; 
determine the location of the first gap within the first uplink subframe based at least in part on the received notification and obtained information, the location of the first gap being in a first discrete-Fourier-transform spread-orthogonal frequency division multiplexing, DFTS-OFDM, symbol of the first uplink subframe, a location of a second gap being in a last DFTS-OFDM symbol of the first uplink subframe, the predefined duration of the first gap and a predefined duration of the second gap being different; and 
configure the communication interface to perform the first uplink subframePage 7 of 15Reply Under 37 C.F.R. §1.116Attorney Docket No.: 1557-355PUS (P049793US02)U.S. Application No.: 16/088677 transmission after the predefined duration of the first gap.  

Claim 15.	The communication device of Claim 14, wherein a location of a third gap in a second uplink subframe is different than the location of the first gap in the first uplink subframe.

first gap and after the predefined duration of the first gap.

Claims 17-22 are canceled.

Claim 23.	The communication device of Claim 14, wherein the processor is further configured to: 
determine that the first gap in the first uplink subframe occurred after the time period indicated in the timing advance value; 
establish another gap at the start of the second uplink subframe; and 
implement another gap at the start of a second uplink subframe.

Claims 24-35 are canceled.

36.	A network node configured to manage uplinkPage 8 of 15Reply Under 37 C.F.R. §1.116Attorney Docket No.: 1557-355PUS (P049793US02)U.S. Application No.: 16/088677 transmissions, the network node comprising: 
processing circuitry including a memory and a processor, the memory in communication with the processor, the memory having instructions that, when executed by the processor, configure the processor to: 
determine a timing advance value, the timing advance value indicating a time period in which a communication device shall advance a first uplink subframe transmission to the network node; [[and]] 
and
determine information about a location of a first gap within the first uplink subframe, the first gap having a predefined duration, the location of the first gap occurring after the time period indicated in the timing advance value, the location of the first gap being in a first discrete-Fourier-transform spread-orthogonal frequency division multiplexing, DFTS-OFDM, symbol of the first uplink subframe, a location of a second gap being in a last DFTS-OFDM symbol of the first uplink subframe, the predefined duration of the first gap and a predefined duration of the second cap being different; and 
a communication interface configured to 
transmit to the communication device: 
the timing advance value; 
a notification indicating whether the network node is employing partial transmission time intervals, TTIs, within the downlink subframe immediately preceding the first uplink subframe; andPage 9 of 15Reply Under 37 C.F.R. §1.116Attorney Docket No.: 1557-355PUS (P049793US02) 
U.S. Application No.: 16/088677the information about the location of the first gap within the first uplink subframe, at least the transmitted notification and the transmitted information causing the communication device to at least in part determine the location of the first gap within the first uplink subframe; and 
receive, from the communication device, the first uplink subframe transmission after the predefined duration of the first gap.

Claim 37 is canceled.

	The network node of Claim 36, wherein the processor configures the communication interface to transmit, to the communication device, a notification indicating at least one of the predefined duration of the first gap, the location of the first gap within the first uplink subframe, and whether a listen-before- talk, LBT, procedure is to be performed.  
Claim 39.	The network node of Claim 36, wherein the processor configures the communication interface to transmit, to the communication device, a notification indicating that the first gap should be delayed by a timeframe equal to the time period in the timing advance value relative to a start of the first uplink subframe.

Claims 40-46 are canceled.

Allowable Subject Matter
Claims 1-11, 13-16, 23, 36, 38, and 39 are allowed over the prior art of record.
The examiner’s statement of reasons for allowance was previously presented in the final Office Action mailed 9/21/2021, pp. 12-13, and remains the same since the subject matter of now canceled claim 12 has been amended and incorporated into independent claims 1, 14, and 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413